As filed with the Securities and Exchange Commission on September 25, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Methes Energies International Ltd. (Exact name of registrant as specified in its charter) Nevada 71-1035154 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 45 Main Street, Suite 309
